Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       DETAILED ACTION

1. This action is response to the amendment filed on 02/09/2021. Claims 1-20 are pending.
                                 
                                                   Reasons for allowance

 	2. With respect to claims 1, 8 and 15, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
3. The prior art of record (in particular, U.S. 20130066983 to Li et al. (hereinafter "Li '6983")) does not disclose, with respect to claim 1, a method comprising: implementing a first communication component in a private cloud computing environment to communicate with a first orchestration node in a first public cloud computing environment; establishing a persistent connection between the first communication component and the first orchestration node; and sending, to the first orchestration node from the first communication component using the persistent connection, a first request to instruct the first orchestration node to provision an application in the first public cloud mutatis mutandis.  Accordingly, claims 1-20 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                     Conclusions
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452